The prisoner, George E. Gordon, was indicted for the murder of one Owen Thompson. He was tried and convicted at the Albany County Oyer and Terminer, in December, 1864, and sentenced to be hung on the 16th February following. The murder was committed at West Albany some time during the night of the 16th September, 1864.
On the trial a juror was challenged for favor by the district attorney, and on his examination under oath stated that he had conscientious scruples against rendering a verdict of guilty when the penalty was death. On a cross-examination he added that his scruples were more of a political character against the policy of capital punishment than of a conscientious or religious character, and if the evidence proved a person guilty he would have to be guided by his oath and so decide; but on a further direct examination he said that he "could not say whether his views would allow him to find a verdict of guilty when the penalty was death." The counsel for the prisoner asked the court to decide that the scruples or opinions of the juror were not cause of challenge to the favor, and there was a refusal and exception, and the triers found the juror not indifferent, and he was set aside.
I do not think there was any ground for complaint on the part of the prisoner. If there had been a challenge for principal cause it would have been the duty of the court to reject *Page 512 
the juror. (See The People v. Walter, 32 N.Y., 147), where the views of the witness were very similar, and he was set aside by the court on its own motion. The prisoner could not complain, therefore, when he had the still further advantage given to him of going before the triers on the question of fact as to bias. In the case of The People v. Lowenberg (5 Park. Cr., 414), the same question was put and answered where the challenge was to the favor, and though exceptions were taken, the decision seems to have passed unchallenged through the Supreme Court and this court. It is very manifest that the juror was not competent, and was rightly excluded. The prisoner was entitled to a jury of twelve men, not of his own selection, but impartial jurors, indifferent between the people and the prisoner. This juror did not belong to that class. He had doubts, scruples, partly conscientious, partly political, and could not say whether or not his views would allow him to find a verdict of guilty when the penalty was death. I am inclined to think that the challenge to the favor was right. But in any event the prisoner was not wronged, or if the challenge had been for principal cause the result would have been the same. The murdered man was last seen alive about 8 o'clock in the evening of the 16th of September. At that time, a young man was with him who had been in his company during a considerable part of the day, and who had proposed to sell to the deceased, who was a drover, some cattle which he said he expected to arrive that day from Saratoga county. An important question arose whether that young man was the prisoner then on trial for the murder. Passing over, for the present, the evidence as to his identity derived from the testimony of the witnesses who were present at West Albany on that day, and saw this young man in company with the deceased, let us refer to other facts bearing on the question. The young man's clothes worn on that day corresponded with the clothes worn by the prisoner up to a very short period before the murder. The young man had a slight dark or brown moustache; so has the prisoner. The young man had several defective or diseased front teeth; so had the prisoner. *Page 513 
About midnight the prisoner made his appearance at Schenectady, and on the morning of the next day he purchased a new suit of clothes in that city, and engaged a man to carry him to Saratoga county, where he had relatives living, and thenceforward, for some time, his movements are all detailed with more or less minuteness. He was arrested at Schenectady about a month after the murder. Prior to the murder he had been at times in Albany, and in East Albany, and in Greenbush, the latter place being the residence of his father and father-in-law, and where his wife resided with her father, it appearing, however, that he did not live with her at the time. Eight or nine witnesses who were present at West Albany on the 16th of September, and saw the young man in company with the deceased, and some of whom were in conversation with both of them, and paid particular attention to the young man's appearance, were sworn as to the identity of the prisoner. Some stated that to the best of their judgment the prisoner was that young man, while others stated unqualifiedly that the prisoner was the man. The prisoner called no witnesses, and offered no proof to show where he was on the 16th of September. With such evidence bearing on the question the judge charged the jury as follows: "Questions of identity may be such as to require very careful examination. But when it is in the power of the party, if he is not the man, to show where he was on that day, at some time of that whole day, the whole of Friday from seven o'clock in the morning until half-past eight in the evening, he living here in Albany, perfectly well known, living here for years, and yet he gives no sort of evidence of any character or description to show that he was not the man, that which before may have been regarded as highly probable, ripens into certainty. The exception was in these words: "The counsel for the prisoner excepted to all that part of the charge which states that the neglect of the prisoner, under the circumstances stated, to prove where he was on the 16th day of September, 1864, ripens into certainty that the prisoner was at West Albany on that day."
But, referring again to the charge, it is seen that the judge *Page 514 
followed up the preceding statement by explaining to the jury exactly what he intended, and how they were to be governed by it. He added at once, "If you believe, gentlemen, that this man, living here in the city of Albany, perfectly well known here, if he had not been there on that Friday at all, that 16th day of September, if you believe that in that case he could haveshown it by some witness, it being only a month from the time of the murder to the arrest, if he could have shown it by some witness and has not done it, what was not before absolute then ripens into certainty." Taking the whole charge together, so far as it refers to the question then under consideration, I think it was right. The first proposition, if too general, was qualified by the direct instruction given to the jury. They had seen and heard all the witnesses, were familiar with the evidence, and if they believed that it was in the power of the prisoner to have shown where he was, and he had not done it, then what was before not certain, became so. In other words, if there was doubt before, doubt had been removed by the prisoner's silence. In the language of Beccaria, "Imperfect proofs of which the accused, if innocent, might clear himself become perfect." (See Cowen 
Hill's Notes, 310, and cases cited.) The charge would have been right if the evidence had been circumstantial, and in that view was more favorable to the prisoner than he could have required. It was a simple question of fact whether the prisoner was at West Albany on the 16th of September in company with the murdered man. It did not establish the guilt of the prisoner, but it was a fact having a strong tendency in that direction. The fact that he was there, was established by positive proof. It is well said by Starkie (1 Stark. Ev., § 24), that "the highest degree of certainty of which the mind is capable, with respect to the existence of a particular fact, consists in the knowledge of the fact derived from actual perception of the fact by the senses." The prisoner was identified by a number of persons, some of whom had long conversations with him on that day, and who, though they did not know his name, may be said in a certain sense to have thus become acquainted *Page 515 
with him. They knew his form, his voice and his appearance, his features and expressions. The perception of the fact was by their senses, and they testified, positively, that the prisoner was there. There was no denial or contradiction by any witness or evidence offered by the prisoner. In judgment of law, the fact was proved. The judge might have assumed it in his charge to the jury, might have said to them that the fact was proved by the uncontradicted testimony of men who saw him there. The first proposition in the charge was only to the effect that the prisoner was there. The qualification or direct instruction to the jury implied a doubt, and the benefit of it was given to the prisoner. It probably did not avail much from the pointed manner in which the instruction was given, but there was no error prejudicial to the prisoner, because the direct proof was positive, and in judgment of law rendered it certain that the prisoner was there; that he was the young man in company with the deceased on the day preceding his death.
There was another exception, as follows: "The counsel for the prisoner also excepted to that part of the charge relating to the neglect to prove where he got the money; that circumstantial evidence of this sort, in the language of the law, when left unexplained, becomes of a conclusive character." The part of the charge which I suppose the counsel referred to was in this language: "He has had abundant opportunity also of showing where he got that money; but he has not done it. Circumstantial evidence of this sort, when left unexplained, if in the power ofthe prisoner to explain, if yet not true, becomes of a conclusive character." The judge, in another part of his charge, had said: "It appears from his statements, contradictory to each other, that he attempted to show that he got his money by recruiting; and yet it is for you to say why he has not offered some proof on the subject, or why, at least, he has not enabled his counsel to state how and where he got this money. He had not been to Rochester or Buffalo, or remote parts of the State. If he had obtained any recruits, here is the place to call his witnesses; but not one man is called." The murdered man, on the day preceding *Page 516 
his death, had a considerable sum of money about his person. When his body is found the next morning, the money is gone. The prisoner was in company with him. Up to that time the prisoner was out of employment and in very low circumstances. On the day following the murder, the prisoner is found in possession of more than a thousand dollars, which he proceeds to expend freely in the purchase of clothes, horses, and in traveling about the country. He makes various and contradictory statements as to the amount of money which he has in possession, and how he obtained it. On his trial, he offers no evidence on the subject. The people call and examine several witnesses, showing by them his previous pecuniary condition, and his sudden possession of what, to a man in his condition, was a large sum of money. Evidence is also given tending to show that this money corresponded in amount and character with the money which the murdered man had with him on the day of his death. The questions involved were, where did the prisoner obtain the money? was it the money of the murdered man. It was not the question of the guilt of the prisoner. If the money was that which the murdered man had on the day of his death, the fact would tend strongly to establish the issue then on trial against the prisoner. But it was but one fact or circumstance, and, standing alone, might be consistent with the innocence of the prisoner. As the evidence stood at the close of the trial, the people had given sufficient to show presumptively that the money was that of the murdered man. The judge was right, then, in saying to the jury that circumstantial evidence of the kind that had been given, becomes of a conclusive character, if the prisoner had it in his power to explain, and yet offered no explanation. The opportunity was afforded to the prisoner by his trial, and his attention very distinctly called to the subject. If the jury should be of opinion that the prisoner had it in his power to explain, if not true, and makes no explanation, then the fact might be considered as conclusively proven, that the money in the prisoner's possession was money previously belonging to the murdered man. That was, substantially, *Page 517 
the charge, taken together, so far as relates to the possession of the money, and, I think, was right, and the exception not well taken.
The act of 1862 expressly repeals the act of 1860; and by the former act (1862), and under which the prisoner was tried, the jury are not required to find whether the offense is murder in the first or second degree. I suppose, if a prisoner claims that, if guilty, the offense is only that of murder in the second degree, he must ask that instruction be given to the jury the same as in case of manslaughter. In this case, all the counts charged substantially the offense of murder in the first degree, and the verdict of guilty, as charged, was right. But if some of the counts had charged the crime in the first degree, and others had charged a lesser crime, still a general verdict would have authorized a sentence for the higher offense. (Conkey v. ThePeople, decided in this court, and reported in 5 Parker, 31.)
The motion in arrest of judgment was properly denied, and the judgment of the Supreme Court should be affirmed.
Judgment reversed. *Page 518